


117 HRES 415 IH: Reaffirming United States-Uzbekistan relations.
U.S. House of Representatives
2021-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV
117th CONGRESS
1st Session
H. RES. 415
IN THE HOUSE OF REPRESENTATIVES

May 19, 2021
Mr. Kelly of Mississippi (for himself and Mr. Vicente Gonzalez of Texas) submitted the following resolution; which was referred to the Committee on Foreign Affairs

RESOLUTION
Reaffirming United States-Uzbekistan relations.

 
Whereas the Republic of Uzbekistan declared its independence from the Soviet Union on September 1, 1991; Whereas the United States established diplomatic relations with Uzbekistan in 1992, and has developed a strong strategic partnership since then; 
Whereas the Declaration on the Strategic Partnership and Cooperation Framework between the United States and the Republic of Uzbekistan, signed in July 2002, established a principled framework for mutually beneficial relations in the political, economic, military, military-technical, humanitarian, and other areas and recognized the importance of consistent implementation of democratic and market reforms in Uzbekistan; Whereas Uzbekistan’s ongoing regional initiatives aimed at strengthening stability and economic cooperation over the past 5 years in Central Asia contribute greatly to the stability of the region; 
Whereas Uzbekistan’s National Development Action Strategy on Five Priority Areas 2017–2021 laid out an ambitious plan to promote good governance, judicial reform and rule of law, economic liberalization, social development, religious tolerance and interethnic accord, and a balanced and constructive foreign policy; Whereas the official visit of President Mirziyoyev to the United States in May 2018, launched a new era of strategic partnership between the United States and Uzbekistan; 
Whereas the November 2020, Annual Bilateral Consultations held in the District of Columbia resulted in a wide range of agreements to further develop bilateral cooperation, including on issues such as combating international terrorism, regional security including Afghanistan, bilateral trade and investment, education, health, cybersecurity, and promote further reform in Uzbekistan on human rights, combating trafficking in persons, religious freedom, civil society, and independent media; Whereas United States assistance to Uzbekistan is aimed at improving livelihoods of citizens through support to enhancing overall economic conditions, addressing the threats of infectious disease and transnational crime, increasing citizens’ access to justice and input into government decision making, promoting the rule of law, public education reform, defense cooperation, and encouraging government efforts that ensure respect for human rights and fundamental freedoms; 
Whereas the creation of the Congressional Uzbekistan Caucus in the House of Representatives has led to burgeoning dialogue between American and Uzbekistani political leadership; Whereas the deepening of ties between the State of Mississippi and Uzbekistan through the National Guard’s State Partnership Program has led to increased levels of military cooperation; 
Whereas the Government of Uzbekistan provided support to the United States in the aftermath of the September 11, 2001, attacks on the United States and was a key partner in supporting international efforts in Afghanistan and providing critical access and support to drive al-Qaida terrorists from Afghanistan; and Whereas Uzbekistan has demonstrated a willingness to strengthen bilateral cooperation with the United States, share burdens, and address regional issues, including stability in Afghanistan, and thereby has fostered an environment of political and economic cooperation: Now, therefore, be it
 
That the House of Representatives— (1)reaffirms the enduring commitment of the United States to the independence, territorial integrity, and sovereignty of Uzbekistan; 
(2)recognizes the progress that Uzbekistan has made in recent years on important political, economic, democratic, and social reforms; (3)recognizes the election of Uzbekistan to the United Nations Human Rights Council for the period of 2021 through 2023, the first time in the country’s history, and encourages the Government of Uzbekistan to use this position to actively promote human rights and hold accountable those who do not respect them; 
(4)welcomes the elevation in December 2020, of the United States-Uzbekistan Annual Bilateral Consultations to a Strategic Partnership Dialogue;  (5)recognizes the efforts of the Government of Uzbekistan to strengthen regional dialogue and cooperation, opening new possibilities for intraregional commerce and cooperative approaches to challenges in Central Asia, including by means of the Food and Agricultural Organization Regional Conference for Europe, held virtually on November 2, 2020, and the Uzbekistan in the Context of Regional Security and Global Changes conference held in Tashkent on November 7, 2019;  
(6)welcomes the ambitious reform program of the Government of Uzbekistan aimed at improving the human rights situation in Uzbekistan, advancing anticorruption measures and increasing transparency in the judicial system, strengthening the accountability of public servants, promoting freedom of expression and freedom of the media, eliminating trafficking in persons including forced and child labor in the cotton harvest, and ensuring religious freedom; (7)calls for deeper economic cooperation between the United States and Uzbekistan that will increase trade and create new business opportunities in the fields of agriculture, energy, financial services, tourism, health, and digital innovation; 
(8)supports the establishment of Webster University Tashkent, the first American university in Uzbekistan, as well as the accreditation of the American Councils for International Education in Uzbekistan, and encourages the further development of educational cooperation between the two countries, including through fostering academic and research partnerships between United States and Uzbekistan universities and through expanding English language training and STEM programs in public education in Uzbekistan; (9)underscores the importance of cooperation between the United States and Uzbekistan in multilateral formats in Central Asia, including the C5+1 regional format;  
(10)underlines the emerging role of Uzbekistan as an economic leader in Central Asia as demonstrated by its hosting of the Central Asia Trade Forum and the United States-Central Asia Trade and Investment Framework Agreement (TIFA); (11)appreciates the efforts of the Government of Uzbekistan to support the peace process and social and economic development in Afghanistan including through the Afghan-led peace and reconciliation process, supporting railway and electricity infrastructure development in Afghanistan, educating Afghan youth, and partnering with the United States to address illicit drug trafficking and weapon smuggling; and 
(12)looks forward to the continued development of strong bilateral relations between the United States and Uzbekistan, as well as to further democratic, political, economic, and social reforms in Uzbekistan.    